39 So.3d 349 (2010)
Katherine SPEED, Appellant,
v.
Greg FERRIS, Appellee.
No. 2D08-1222.
District Court of Appeal of Florida, Second District.
May 28, 2010.
Rehearing Denied July 28, 2010.
Katherine Speed, pro se.
Kimberly A. Campbell of Law Offices of Thomas J. Donnelly, Clearwater (withdrew after briefing); James E. Royal of Law Offices of Thomas J. Donnelly, Clearwater (limited appearance in connection with oral argument), for Appellee.
Greg Ferris, pro se.
PER CURIAM.
Katherine Speed challenges multiple provisions of the final judgment that dissolved her marriage to Greg Ferris. After a thorough review of the record, we find no reversible error and we affirm the final judgment on the merits. However, we dismiss as premature the portion of the appeal relating to the trial court's determination that Mr. Ferris is entitled to attorney's fees. See Zuberer v. Zuberer, 28 So.3d 993, 993-94 (Fla. 2d DCA 2010) ("The trial court's ruling addressed only entitlement to fees; the issue is not ripe for appeal until it determines the amount." (citing McIlveen v. McIlveen, 644 So.2d 612, 612 (Fla. 2d DCA 1994))); Consumer Lightning Prods., Inc. v. Allen Enters., Inc., 911 So.2d 884, 884 (Fla. 2d DCA 2005).
Affirmed in part and dismissed in part.
ALTENBERND, DAVIS, and WALLACE, JJ., Concur.